Title: James Madison to [Thomas Waters Griffith], 22 September 1831
From: Madison, James
To: Griffith, Thomas Waters


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 22. 1831
                            
                        
                        I have recd. Sir your letter of the 16th. with the printed observations inclosed. I feel the respect due to
                            the friendly sentiments it expresses; but must decline the task you mark out for me. If I had not already had occasion to
                            make public my general views of the power<s> of Congress on the subject of encouraging manufactures, & the general
                            principles which ought to regulate the exercise of it, I might now plead my great age, with the addition of a severe
                            attack of Rheumatism, as requiring me not to enter that field of controversy. I canot doubt that this explanation will be
                            satisfactory, and I beg you to accept the offer of my respects & my good wishes.
                        
                            
                                James Madison
                            
                        
                    